PER CURIAM.
This is an appeal from a judgment entered by the Circuit Court of Dade County pursuant to its finding that appellant had violated the terms of his probation. Appellant urges reversal of the judgment and sentence basically upon the ground that the state had failed to properly respond to appellant’s demand for discovery.
The basic and determinative point on appeal is whether the state’s noncompliance with the particular requests for discovery resulted in prejudice or harm to appellant. Holman v. State, 347 So.2d 832 (Fla.3d DCA 1977), and Mobley v. State, 327 So.2d 900 (Fla.3d DCA 1976).
Upon consideration of the record on appeal, briefs and arguments of counsel, we have concluded that neither harm nor prejudice has been shown. Leeman v. State, 357 So.2d 703 (Fla.1978); Cioeta v. State, 367 So.2d 718 (Fla.3d DCA 1979); Oatman v. State, 289 So.2d 431 (Fla.3d DCA 1974).
Therefore the judgment and sentence appealed are affirmed.
Affirmed.